FILED
                            NOT FOR PUBLICATION                             JUN 17 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10282

               Plaintiff - Appellee,             D.C. No. 2:01-CR-00324-SRB

  v.
                                                 MEMORANDUM *
ALEJANDRO OCHOA-ROCHA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Alejandro Ochoa-Rocha appeals from the 24-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Ochoa-Rocha contends that the district court improperly relied on factors

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 18 U.S.C. § 3553(a)(2)(A), such as the need to reflect the seriousness of the

revocation offense, to justify its sentence. The record indicates that the district

court properly considered the factors enumerated at 18 U.S.C. § 3583(e). See

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007) (revocation

sentence may not be based primarily on severity of revocation offense, but court

may consider the violator’s criminal history, including the violation offense, in its

section 3583(e) analysis). Furthermore, although Ochoa-Rocha’s 24-month

sentence represents a significant departure from the recommended sentence range,

we cannot say that the sentence was substantively unreasonable on the record here.

See id. at 1063 (where defendant violates supervised release by committing same

offense for which he was placed on supervised release, “greater sanctions may be

required to deter future criminal activity”); United States v. Carty, 520 F.3d 984,

993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     09-10282